Jordan v Schlesinger (2016 NY Slip Op 02720)





Jordan v Schlesinger


2016 NY Slip Op 02720


Decided on April 7, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 7, 2016

Acosta, J.P., Renwick, Manzanet-Daniels, Kapnick, Webber, JJ.


760 125939

[*1]Janessa Jordan,	Claim Plaintiff-appellant,
vAlice Schlesinger, Defendant, respondent.


Janessa Jordan, appellant pro se.
Eric T. Schneiderman, Attorney General, New York (David Lawrence III of counsel), for respondent,

Order, Court of Claims of the State of New York (Faviola A. Sota, J.), entered August 10, 2015, which granted defendant's motion to dismiss the claim, unanimously affirmed, without costs.
The claim against defendant, which is based upon defendant's dismissal of a Supreme Court action brought by plaintiff for alleged medical malpractice, is barred by judicial immunity. Claimant did not assert that any of defendant's acts were
performed in the clear absence of jurisdiction (see Murray v Brancato, 290 NY 52 [1943]; Rosenstein v State of New York, 37 AD3d 208 [1st Dept 2007]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 7, 2016
CLERK